Citation Nr: 1036997	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
central nervous system manifested by tremors, due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for loss of vision, left 
eye, due to exposure to ionizing radiation.

3.  Entitlement to service connection for loss of vision, right 
eye, due to exposure to ionizing radiation.

4.  Entitlement to service connection for peripheral vascular 
disease, both lower extremities, due to exposure to ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Veteran



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946.  He 
also served in a reserve component of the military.

The Veteran was afforded a hearing at the RO during August 2009.  
The transcript of this hearing has been associated with the 
claims file.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in April 2010 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that the Veteran submitted a VA Form 9, dated 
August 2009, which did not indicate whether the Veteran wanted a 
Board hearing in conjunction with his appeal.  However, the 
Veteran submitted a letter received during November 2009, 
indicating that he would bring all of his records when giving 
testimony in Washington, D.C.  Thus, the RO/AMC should clarify 
with the Veteran if he wishes to have a Board hearing, and if so, 
where such hearing should be held.  The Veteran should be 
instructed that if he elects a Travel Board hearing, that such 
hearing will be held at the Huntington RO.

As to disease or injury caused by radiation exposure, service 
connection may be established in one of two other ways.  Combee 
v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a 
Veteran participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, developed 
one of the specifically enumerated cancers, it will be presumed 
that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d). The list of the specifically enumerated 
cancers are as follows: (i) Leukemia (other than chronic 
lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer 
of the breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small 
intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; 
(x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile 
ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); (xiv) 
Cancer of the salivary gland; (xv) Cancer of the urinary tract; 
(xvi) Bronchiolo-alveolar carcinoma. Note: For the purposes of 
this section, the term 'urinary tract' means the kidneys, renal 
pelvis, ureters, urinary bladder, and urethra; (xvii) Cancer of 
the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; 
(xx) Cancer of the lung; and (xxi) Cancer of the ovary. 
 
The list of the specifically enumerated radiation-risk activities 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, Japan 
during specific periods of time; and service at specific nuclear 
weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 
 
Second, if a Veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in-
service.  38 C.F.R. § 3.311.  The list of the specifically 
enumerated diseases are as follows: (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; 
(vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.

In this case, it is conceded that the Veteran was exposed to 
radiation as part of his active duty service from September 1945 
to February 1946 while serving in the Navy during the period of 
the Allied occupation of Japan.  A dose estimate received by the 
RO in 1988 from the Nuclear Test Personnel Review Office 
indicates that the Veteran was exposed to less than one rem of 
radiation based on his being assigned to the ship. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

Concerning the Veteran's claim for a bilateral eye condition, the 
Board notes that the Veteran claimed in a January 2008 statement 
that he had been told by medical specialists that he had a 
cataract which needed to be removed.  Some treatment records 
concerning the Veteran's bilateral eye condition have been 
obtained, specifically requested by the AMC as an eye examination 
at the Huntington VA Medical Center dated 2005; however, there is 
no evidence of a diagnosis of or treatment for cataracts 
contained therein.  Thus, the Board finds that remand is 
necessary to determine if the Veteran has cataracts and of what 
type; and to determine if he has a current eye condition which is 
related to his in-service exposure to radiation.

The Board additionally finds that since the Veteran has evidence 
of current disabilities to include central nervous system 
problems manifested by tremors as well as peripheral vascular 
disease and an established in-service event, the Veteran should 
be afforded a VA examination to determine if these disabilities 
are related to any incident of his active service.

Additionally, the Veteran submitted a VA Form 21-4138 dated May 
2010 in order that the RO/AMC should obtain records from Saint 
Francis Hospital.  As there is no indication that such records 
have been requested, the RO/AMC should do so on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to clarify if he 
would like a Board hearing, and if so, where.  
Inform the Veteran that if he elects a Travel 
Board hearing, such hearing will be held at 
the Huntington RO with a Veterans Law Judge.  
If the Veteran would like to present 
testimony to the Board, the Veteran should be 
afforded such hearing as he elects.

2.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including records from Saint 
Francis Hospital and any medical records from 
the Huntington VAMC not already associated 
with the claims file.

3.  The Veteran should be afforded a VA 
examination by an examiner(s) of sufficient 
expertise.  The examiner(s) should review the 
entire claims file and note such review on 
the examination report(s).  The examiner(s) 
should opine as to whether there is a 50 
percent or better probability that the 
Veteran's claimed conditions are related to 
active service to include as being due to his 
conceded exposure to radiation during active 
service.  

Concerning the Veteran's bilateral eye 
condition, the examiner must indicate 
specifically whether the Veteran has 
posterior subcapsular cataracts or has been 
treated for such condition.

4.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and the 
representative, if any, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



